 Case: 4:19-cv-01691-JAR Doc. #: 16 Filed: 01/31/20 Page: 1 of 2 PageID #: 102



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRCIT OF MISSOURI


 MATTHEW RANKIN,                              §
                                              §
               Plaintiff,                     §
                                              §           CASE NO.: 4:19-cv-01691
 VS.                                          §
                                              §
 OFFICER WAYNE CASEY (DSN 789),               §
 CITY OF PEVELY, a political subdivision      §
 of the state of Missouri.,                   §
                                              §
               Defendants.                    §
                                              §

                             STIPULATION OF DISMISSAL


       IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,

through their respective undersigned counsel, that the above-entitled cause of action shall

be dismissed with prejudice, and without costs, interest or attorney fees to any party.


       EXCOLO LAW, PLLC                           NICHOLS LANG & HAMLIN, LLC

 By: /s/ Solomon M. Radner            By: /s/ Michael S. Hamlin
     Solomon M. Radner (pro hac vice)     Michael S. Hamlin #52972
     Attorney for Plaintiff               Attorney for Defendants
     26700 Lahser Rd., Suite 401          1795 Clarkson Rd., Suite 230
     Southfield, MI 48033                 Chesterfield, MO 63017
     (866) 939-2656                       (314) 429-1515
     sradner@excololaw.com                mike@nlh-law.com

       Dated: January 30, 2020                    Dated: January 30, 2020




                                             1
Case: 4:19-cv-01691-JAR Doc. #: 16 Filed: 01/31/20 Page: 2 of 2 PageID #: 103



                         CERTIFICATE OF SERVICE

           I hereby affirm that on January 31, 2020, I caused the foregoing
    document to be filed electronically with the United States District Court and
    that a copy of document was served on all counsel of record through the
    Court’s CM/ECF system.

                                /s/ Solomon M. Radner
                                Solomon M. Radner (P73653)




                                         2
